Appeal by a self-insured employer from an award of death benefits made by the Workmen’s Compensation Board. The deceased employee was struck and killed by lightning while on his employer’s premises and enroute to his place of work. (Matter of Boss V. Howieson, 232 N. Y. 604.) It cannot be gainsaid but that decedent’s employment exposed him to the hazard which was his undoing, and in such a case as the evidence here presents, that characterizes the fatal accident as one arising out of the employment. (Matter of Hughes v. St. Patrick’s Cathedral, 245 N. Y. 201; Matter of Giovine v. United Hebrew Cemetery, 263 App. Div. 772, motion for leave to appeal denied, 287 N. Y. 854; Matter of Many v. Bradford, 242 App. Div. 741, affd. 266 N. Y. 558; Matter of Pierce v. Young, 225 App. Div. 838, affd. 252 N. Y. 520; Matter of Cummings V. Bruce and Brake, 231 App. Div. 775; Matter of Tanner v. Tobacco Trade Journal Go., 252 App. Div. 708.) Award affirmed, with costs to the Workmen’s Compensation Board. All concur.